Judgment of conviction of the Court of Special Sessions of the City of New York, Borough of Queens, reversed upon the law and the facts, and new trial ordered. Defendant testified that he was ill and unconscious at the time the train that he was operating passed the danger signal. If so, there could not be a willful violation of his duty not to pass the signal. The trial court should have taken this into account as the determining feature in deciding whether there was a violation of the statute in question (Penal Law, § 1984, subd. 2). Lazansky, P. J., Rich, Young, Seeger and Carswell, JJ., concur.